DETAILED ACTION
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The metes and bounds of determining “roughness levels” between the first, second and third areas “and the golf ball” cannot be properly ascertained by one ordinary skill in the art. It is unclear if applicant is intending to describe the “coefficient of friction”, which is more apt when comparing two surfaces (i.e. the ball and face area), or if applicant is intending to describe the “surface roughness” of the face areas. “Roughness levels” between two surface areas is not a known quantifiable parameter without proper guidance in the specification, which is not present (See e.g. “coefficient of friction” description of paragraph [0029]). For examining purposes, the roughness levels will be treated as a parameter proportional to “coefficient of friction”. 



Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,232,231 in view of Ban (US Pub. No. 2016/0354652). Although the claims at issue are not identical, they are not patentably distinct from each other because the differences, sans limitations addressed below, are considered minor phrasing differences wherein the scope of the patented claims are couched in different terms but read on the present claims or provide structure capable of performing functionally claimed limitations (See MPEP 2114, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) -  If a prior art structure is capable of performing the intended use as recited, then it meets the claim. See MPEP 2114). Admittedly, the patented claims are silent as to use of microgrooves to establish the claimed surface roughness’s and coefficient of friction, and does not teach wherein an coefficient of friction increases in the three areas in directions of heel to toe and crown to sole. However, analogous art reference Ban teaches wherein microgrooves G are separated / concentrated in certain variable pitches across the club face (Fig.’s 1-2 showing varying pitches P1, P2). This serves to produce a desired “surface roughness”, such that a larger concentration of microgrooves produces a higher surface roughness (paragraph [0033], [0037]). One ordinary skill in the art would have found it obvious to select certain concentration of microgrooves (i.e. variable pitch) to expectantly provide increased or decreased surface roughness at desired levels. Regarding the coefficient of frictional increasing within the three areas in a direction from crown to sole and heel to toe, it is inherent that a surface roughness exists in a direction extending from the toe to heel and crown to sole. Moreover, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. Here, the teachings of Ban and Kobayashi (JP 62-144674, published 6/27/1987; cited as extrinsic evidence) establish that surface roughness of the face and coefficient of friction with a ball at defined locations is a result effective variable for providing a desired “trajectory”, “shot control” and “distance performance” (See Ban at paragraphs [0006], [0038]-[0041]; Kobayashi at Effect of Invention (pages 7-8). One ordinary skill in the art would have found it obvious to select surface roughness values that produce the claimed coefficient of frictions, including within the claimed range, by routine experimentation. The rationale to select these surface roughness values / coefficients of frictions is to provide a desired balance between trajectory, hit distance and shot control based on the preferences of the designer. Examiner likens this selection and experimentation to selecting a preferred CG location on a golf club. The selection of CG location and surface roughness each contribute to the physics of a hit ball in a known and expected manner.  Based on these known attributes, the type of ball flight and controllability of the ball can be selected to suit the preference of the club designer/golfer. 

4.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,918,916. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences are considered minor phrasing differences wherein the scope of the patented claims are couched in different terms but still read on the present claims. 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
€    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
€    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

6.	Claims 1-20 are rejected under 35 U.S.C. 103 as obvious over Ban (US Pub. No. 2016/0354652) in view of Gilbert et al. (US Pub. No 2006/0234805) and further in view of Kobayashi (JP 62-144674, published 6/27/1987).
As per claims 1-4, Ban teaches a golf club head 10 comprising: a body having a crown 12 opposite a sole 13, a toe opposite a heel, a back end, and a hosel; a club face 11 having a loft below 25 degrees (paragraph [0025]). At paragraphs [0004], [0038], Ban expressly teaches the claimed and known golf club pheonomena that a club face having a loft below 25 degrees will decrease coefficient of friction between a ball and clubface when the face surface roughness if increased. Ban further teaches wherein the club face comprises a plurality of areas including a first area TA, a second area IA, and a third area HA, wherein: the first area is positioned on a crown side of a center of the club face and extends towards the toe and the crown, the first area comprises a surface texture resulting in a first surface roughness; the third area is positioned on a sole side of the center of the club face and extends towards the heel and the sole, and the second area is positioned between the first area and the third area (See annotated Figure below). Ban further teaches wherein the first area TA has a first surface roughness between 0 microinches and 100 microinches, the second area IA has a second surface roughness between 50 microinches and 120 microinches, and the third area HA has a third surface roughness between 100 microinches and 300 microinches (paragraphs [0060]-[0062]).  Regarding the claim limitation that each area comprises a plurality of roughness levels within each area, it is noted that per MPEP 2131.03, prior art that teaches a range with sufficient specificity overlapping the claimed rang anticipates the claim. Paragraphs [0060]-[0062] expressly teach a range of surface roughness’s, thus meeting the claim requirement of a plurality of levels.  

    PNG
    media_image1.png
    753
    909
    media_image1.png
    Greyscale

Ban, in view of the ranges taught in paragraphs [0060]-[0062], teaches wherein the surface texture varies across the club face such that the coefficient of friction between the club face and the golf ball increases in a direction moving from the toe to the heel. Ban further teaches micro-grooves G to provide the desired surface roughness, wherein a concentration of microgrooves varies across the club face such that a higher concentration (i.e. smaller pitch) is used to achieve a higher surface roughness (Fig.’s 1B-2B; paragraphs [0033], [0037]). Admittedly, Ban does not expressly teach using surface features having a surface finish including a surface roughness texture having deviations in the direction of a vector normal to the club face.  However, analogous art reference Gilbert et al. expressly teaches wherein such features are known in the art (paragraphs [0082]).  Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to combine the known teachings of Gilbert et al. with Ban to produce a desired amount of surface roughness for the face. Such modification is considered to have a reasonable expectation of success since the surface finish can be easily applied while maintaining a desired surface roughness in prescribed locations of the face. 
Ban does not expressly state wherein an increase in co-efficient of friction resulting from an increased surface roughness occurs in a direction from crown to sole. However, analogous art reference Kobayashi teaches wherein such features are known in the art (Fig. 3, page 6). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to texture the face surface in the manner as taught by Kobayashi. As Kobayashi teaches in the Effect of Invention (pages 7-8), the spin of the golf ball can be adjusted, including side and back spin, by utilizing differences in coefficient of friction – “It is thus possible to provide a head of a golf club which is capable of obtaining a desired ball trajectory and which can be directed toward the directionality and the flight distance of a ball”. See also Kobayashi at page 6 explaining how backspin is reduced for impact locations near crown, so that a trajectory with larger flight distance is obtained; on the other hand, impact locations near sole, strong backspin is generated so lift to the ball is increased and a large flight distance is achieved. The proposed modification is considered to have a reasonable expectation of success as Kobayashi teaches the use of groove concentrations to affect the surface roughness in similar manner to Ban (page 7). 
Lastly, Ban teaches wherein the surface roughness of each area can be set within defined ranges (paragraphs [0060]-[0062]), and it is inherent that a surface roughness exists in a direction extending from the toe to heel and crown to sole. Ban, however, does not expressly disclose wherein the co-efficient of friction between the club face and ball comprises a range such that it increases in these directions within each area. However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. Here, the teachings of Ban and Kobayashi establish surface roughness of the face and coefficient of friction with a ball at defined locations as a result effective variable for providing a desired “trajectory”, “shot control” and “distance performance” (See Ban at paragraphs [0006], [0038]-[0041]; Kobayashi at Effect of Invention (pages 7-8). One ordinary skill in the art would have found it obvious to select surface roughness values that produce the claimed coefficient of frictions, including within the claimed range, by routine experimentation. The rationale to select these surface roughness values / coefficients of frictions is to provide a desired balance between trajectory, hit distance and shot control based on the preferences of the designer. Examiner likens this selection and experimentation to selecting a preferred CG location on a golf club. The selection of CG location and surface roughness each contribute to the physics of a hit ball in a known and expected manner.  Based on these known attributes, the type of ball flight and controllability of the ball can be selected to suit the preference of the club designer/golfer. 
With respect to claims 5-6, and 8, Ban teaches wherein adjacent microgrooves G are separated by a space such that the space between adjacent microgrooves varies across the club face (Fig.’s 1-2 showing varying pitches P1, P2). This serves to produce a desired “surface roughness”, such that a larger concentration of microgrooves produces a higher surface roughness (paragraph [0033], [0037]). As set forth above in the rejection of claim 1, Kobayashi teaches increasing coefficient of friction from crown to sole. Kobayashi, moreover, also teaches the use of microgrooves to provide the desired coefficient of friction (page 7). In view of these teachings, one ordinary skill in the art at time of applicant’s effective filing would have found it obvious to provide the desired surface roughness by adjusting the pitch of microgrooves of the first, second and third areas. In other words, a known technique to increase the coefficient of friction from crown to sole, as taught by Ban, is to decrease the pitch (i.e. increase the concentration of microgrooves) in the direction from crown to sole.  
As per claim 7, Ban teaches wherein the first, second, and third surface roughness do not overlap; and wherein the surface roughness immediately changes when exiting one area and entering the next, respective adjunct area (See annotated Figure above).
As per claim 9, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP 2114, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  If a prior art structure is capable of performing the intended use as recited, then it meets the claim. See MPEP 2114. Here, due to the increased surface roughness of the third area shown in the annotated Figure, Ban is considered capable of meeting the claim requirement wherein the coefficient of friction between the portion of the club face having the surface feature and the golf ball is greater than approximately 0.25.
As per claim 10, and as stated above, per MPEP 2131.03, prior art that teaches a range with sufficient specificity overlapping the claimed rang anticipates the claim. Paragraphs [0060]-[0062]. Moreover, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP 2114, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  If a prior art structure is capable of performing the intended use as recited, then it meets the claim. See MPEP 2114. Here, the increase in surface roughness of the first, second and third areas as set forth above produces a golf club such that 
each of the plurality of roughness levels between the club face in the first area and the golf ball is less than each of the plurality of roughness levels between the club face in the second area and the golf ball, and each of the plurality of roughness levels between the club face in the second area and the golf ball is less than each of the plurality of roughness levels between the club face in the third area and the golf ball. See Section 1 above. 
	Claims 11-20 are rejected based on the disclosure set forth above in the rejection of claims 1-10. 



Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711